Exhibit 10.1


TRANSITION CONSULTING AGREEMENT


This transition consulting agreement (the “Agreement”) is made and entered into
as of the 6th of October, 2017 and effective as of October 31, 2017 (the
“Effective Date”), by and among Northfield Bancorp, Inc., a Delaware corporation
(“Bancorp”), Northfield Bank, a federally chartered savings bank (the “Bank,”
and, collectively with Bancorp, “Northfield”) and John W. Alexander, current
Chairman of the Board of Directors (“Board”) and Chief Executive Officer
(“Alexander”).


WHEREAS, Alexander intends to retire as an employee from Bancorp, the Bank and
their affiliates, and the parties mutually desire to arrange for his retirement
from Bancorp, the Bank and their affiliates, under certain terms,


WHEREAS, Northfield wishes to take advantage of, and Alexander wishes to
provide, Alexander’s extensive knowledge of the operations of the Bancorp, the
Bank and the banking industry and to allow for an orderly transition to the new
Chief Executive Officer;


NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. Retirement; Employment Until Effective Date.


A. As of the Effective Date, Alexander shall retire from all his officer and
employee positions with the Bancorp, the Bank, and their affiliates. 
Alexander’s retirement shall not affect his status as a director of the Bancorp
or the Bank or as Chairman of the Bancorp and the Bank, except that, after the
Effective Date, Alexander will serve as non-executive Chairman in accordance
with the applicable provisions of the governing documents of the Bancorp and the
Bank.  Alexander acknowledges and agrees that, following the Effective Date, he
will remain subject to all policies of general applicability to Bancorp and Bank
board members or to retired executives of the Bancorp and the Bank.


B. Pending the Effective Date, Alexander will continue in his current roles as
executive Chairman and Chief Executive Officer of the Bancorp and the Bank and
(i) receive his regular base salary, and (ii) be eligible to participate in the
Bancorp’s and the Bank’s benefits plans in which he is currently participating
on the terms stated in such plans.


C. As of the Effective Date, except as provided under Section 22 herein,
Alexander’s employment agreement with the Bank (dated as of January 1, 2015,
amended as of January 1, 2016, and as renewed as of January 1, 2017, the
“Employment Agreement”) shall terminate and shall thereafter be without force or
effect.
 
D. The execution of this Agreement and the attached Waiver and Release (Exhibit
A) shall not affect Alexander’s rights and entitlements (including the timing,
form and amount of payments) under the Bancorp and Bank plans and programs in
which he participates prior to the Effective Date and, in each case, such rights
and entitlements shall be determined solely by reference to the terms of such
plans and programs and any individual award agreement provided to Alexander
thereunder.


E. Alexander acknowledges that, after the Effective Date, he will not accrue any
additional benefit with respect to a potential cash award under the 2017
Management Cash Incentive Plan (the “2017 Plan”).


    

--------------------------------------------------------------------------------




With respect to a potential cash award under the 2017 Plan, Alexander
acknowledges that such potential amounts earned under the 2017 Plan by Alexander
will be on earned a pro-rata basis based on his period of employment through the
Effective Date of this Agreement (i.e. 10/12 of any amount awarded under the
2017 Plan) and shall be paid at the same time as the cash awards are paid to the
other participants in such 2017 Plan. Such pro-rata allocation shall not apply
to any discretionary bonus awarded to Alexander by the Compensation Committee of
the Board of Directors.


F.  Alexander acknowledges that, as of the Effective Date, his unvested equity
awards will be adjusted in accordance with his restricted stock award
agreements, including Exhibit A attached thereto dated June 11, 2014, and May
27, 2015, respectively, and stock option agreements, including Exhibit B
attached thereto, dated June 11, 2014, and May 27, 2015, respectively.


2. Transition Consulting Services.  Commencing on the day following the
Effective Date, the Bank agrees to retain Alexander as an independent
consultant, and Alexander agrees to render transition consulting services to the
Bank, for a period of one (1) year (the “Consulting Period”), unless such
consulting arrangement is terminated pursuant to Section 2C hereof.


A. The Bank hereby engages Alexander to provide during the Consulting Period
such services of a consulting or advisory nature as the Bank may reasonably
request with respect to its business and matters within Alexander’s area of
responsibility while employed by the Bank and other matters within his
expertise. Alexander shall be reasonably available to the Chief Executive
Officer by telephonic or other electronic means for a total of approximately 72
hours per quarter to consult on relevant Northfield matters, including market
conditions, customers and community relations, and operational matters.
Alexander shall act solely in a consulting capacity hereunder and, other than
while acting in his capacity as non-executive Chairman, shall not have authority
to act for Northfield or to give instructions or orders on behalf of Northfield
or otherwise to make commitments for or on behalf of Northfield. Alexander shall
not be an employee of Northfield during the Consulting Period, but shall act in
the capacity of an independent contractor and Northfield will provide Alexander
with a Form 1099 for compensation related to the consulting services. 
Northfield shall not exercise control over the detail, manner or methods of the
performance of the services by Alexander during the Consulting Period or have
control over the location at which Alexander performs services.
 
B. As full and complete compensation for any and all services which Alexander
may render as a consultant during the Consulting Period, including for all such
services provided as non-executive chairman of the Bancorp and the Bank:


i. The Bank shall pay Alexander an annual fee of $125,000, payable on a
quarterly basis, within seven (7) business days after a quarter, end as follows:
January, 2018:         $20,833.33,
April 2018:             $31,250.00,
July 2018:             $31,250.00,
October 2018:         $31,250.00, and
January 2019:         $10,416.67




2



--------------------------------------------------------------------------------




ii. Except as is expressly provided in this Agreement, Alexander shall not
receive nor be entitled to participate in any Bancorp or Bank benefits or
benefit plans available to employees of Northfield with respect to the work done
during the Consulting Period.


iii. During the Consulting Period, Alexander shall be provided reasonable access
to office space and administrative support services at the Bancorp’s
headquarters, and shall be reimbursed for reasonable pre-approved expenses
directly related to his consulting assignments, subject to applicable Bank
policies on expense reimbursement. All expenses will be approved by the Lead
Director of the Bank.


iv. Alexander acknowledges that he is, and shall be, solely responsible for the
payment of all federal, state and local taxes that are required by applicable
laws or regulations to be paid with respect to all compensation and benefits
payable or provided hereunder.


Notwithstanding the foregoing provisions of this Section 2B, Alexander shall be
entitled to receive Board fees payable to members of the Board generally and
fees available to him for participation in meetings of any Board committees on
which he participates as well as equity grants made to members of the Board, but
shall not be entitled to any other fees payable to him solely as Chairman of the
Board during the term of this Agreement.


C. The Bank may terminate the Consulting Period at any time and for any reason
(or no reason) by providing Alexander with fifteen (15) days advance written
notice of such termination, except in the case of a termination of the
Consulting Period by the Bank for “Cause” (as defined below), which shall be
effective immediately. In the event of a termination for “Cause,” Alexander also
agrees by execution of this Agreement that his role as Chairman of the Board
shall automatically terminate. In addition, the Consulting Period shall
terminate upon the occurrence of a “change in control” of the Bancorp (as
defined for purposes of Section 409A(a)(2)(A)(v) of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations thereunder).  For purposes of
this Agreement, “Cause” shall mean termination because of Alexander’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, material breach of the Bank’s Code of Ethics, willfully
engaging in actions that in the reasonable opinion of the Board will likely
cause substantial financial harm or substantial injury to the business
reputation of the Bank, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than routine traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. No act or failure to act on the part of Alexander
shall be considered “willful” unless it is done, or omitted to be done, by
Alexander in bad faith or without reasonable belief that Alexander’s action or
omission was in the best interests of the Bank. Except for a failure, breach, or
refusal which, by its nature, cannot reasonably be expected to be cured,
Alexander shall have ten (10) business days from the delivery of written notice
by the Bank within which to cure any acts constituting Cause.
 
D. Upon termination of the Consulting Period for any reason, other than for
Cause as defined in item C immediately above, the Bank shall pay to Alexander
any earned but unpaid Consulting Fees for services rendered prior to such
termination and shall reimburse Alexander for any pre-approved business expense
incurred prior to such termination and for which Alexander would be entitled to
reimbursement. In addition, upon an early termination of the Consulting Period
(i) by the Bank without Cause or (ii) as a result of Alexander’s death or
disability (as defined below) or the occurrence of a change in control (as
defined above), Alexander shall be entitled to a lump sum cash payment equal to
the Consulting Fees otherwise payable through the expiration of the Consulting
Period but for its early termination. Any amounts payable upon termination shall
be paid within ten (10) business days of the date of termination. Except as
provided


3



--------------------------------------------------------------------------------




in the immediately preceding two sentences, upon any termination of the
Consulting Period, the Bank shall have no further obligation to Alexander under
this Agreement. In addition, upon early termination of the Consulting Period for
any reason, the obligations of Sections 3, 4, 5, 7, 18, 19, Exhibit A and, if
applicable, Exhibit B, shall survive such termination.  For purposes of this
Agreement, “disability” shall have the same meaning as under Section
409A(a)(2)(C) of the Code.


3. Restrictive Covenants.


A. During the Consulting Period, Alexander will not, within twenty five (25)
miles of any office or branch location in which Northfield was conducting
business as of the Effective Date, engage in “Competition” with Northfield. For
purposes of this Agreement, “Competition” by shall mean Alexander’s:


(i)  engaging in, including without limitation, consulting or start-up
activities for Alexander’s own account or any third party, the business of
banking; or


(ii)  acquiring an economic ownership interest in, or otherwise directly or
indirectly being employed by or acting as a consultant, or render any services
to, or being a director, officer, employee, principal, agent, stockholder,
manager, member, owner or partner of, employer of, or permitting his name to be
used in connection with the activities of any other business or organization (a
“Competing Business”) which engages in, or is preparing to engage in, the
business of banking or the provision of financial services; provided, however,
that, notwithstanding the foregoing, (i) it shall not be a violation of this
paragraph for Alexander to become the registered or beneficial owner of up to
two (2%) percent of any class of the capital stock of a Competing Business
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), provided that Alexander does not otherwise participate in the business of
such corporation and (ii) this paragraph shall not affect Alexander’s service on
the board of directors of the Federal Home Loan Bank of New York or of any other
entity if such service is not prohibited by any Bancorp or Bank policies
applicable to Board members generally and does not otherwise constitute
“Competition” by Alexander.
 
B. During the Consulting Period, Alexander will not in any manner, directly or
indirectly:


(i)  solicit (or cause, or authorize, to be solicited), divert or otherwise
attempt to obtain the business of any person or entity who or which is, or has
at any time within three (3) years prior to the date of such action been, a
customer, supplier, licensee or business relation of the Bancorp or the Bank for
any purpose which is competitive with the Bancorp, Bank or an affiliate’s
business;


(ii)  intentionally disturb or attempt to disturb in any adverse respect any
business relationship between any person or entity and the Bancorp, Bank or any
affiliate;


(iii)  seek or attempt to persuade, induce or encourage any director, officer,
employee, consultant, advisor or other agent of the Bancorp or the Bank to
discontinue their employment therewith or to become employed or otherwise
engaged in a Competing Business; and


(iv)  solicit or employ, or otherwise hire or engage as an employee, independent
contractor, consultant, advisor or otherwise, any person at any time within six
(6) months following the date of cessation of


4



--------------------------------------------------------------------------------




employment of such person or the termination of such person’s other status, as
the case may be, with the Bancorp or the Bank.


C. During the Consulting Period and at all times thereafter, Alexander shall
keep secret and retain in strictest confidence, any and all Confidential
Information (as defined below) relating to the Bancorp, Bank and their
affiliates, and shall use such Confidential Information only in furtherance of
the performance by him of his duties as a consultant or a director and not for
personal benefit or the benefit of any interest adverse to the interests of the
Bancorp, Bank or their affiliates.   For purposes of this Agreement,
“Confidential Information” shall mean any confidential or proprietary
information including, without limitation, plans, specifications, models,
samples, data, customer lists and customer information, computer programs and
documentation, and other technical and/or business information, in whatever
form, tangible or intangible, printed, electronic or magnetic, that can be
communicated by whatever means available at such time, that relates to the
Bancorp, Bank, and their affiliates current business or future business
contemplated during the period Alexander serves as a consultant, products,
services and/or developments, or information received from others that the
Bancorp, Bank or their affiliate’s treats as confidential or proprietary, and
Alexander shall not disclose such Confidential Information to any person other
than the Bancorp, the Bank or its employees, directors or agents, except as may
be required by law or court or administrative order (in which event Alexander
shall so notify the Bank as promptly as practicable).  For the avoidance of
doubt, Confidential Information shall also include Confidential Information made
available to Alexander prior to the Effective Date.


D. Alexander hereby acknowledges that the business of Northfield is highly
competitive. Alexander further acknowledges that his service to Northfield will
be of a special and unique character, and that he will continue to be identified
personally with Northfield. Alexander also acknowledges that service as a
consultant of the Bank may require that he have access to Northfield’s
confidential business information, trade secrets and proprietary information.
The parties therefore acknowledge that the restrictions contained in this
Section 3 are a reasonable and necessary protection of the immediate interests
of Northfield, and any violation of these restrictions would cause substantial
injury to Northfield and that the Bank would not have entered into this
Agreement without receiving the additional consideration offered by Alexander in
binding himself to these restrictions.
 
E. In accordance with the Defend Trade Secrets Act of 2016, Alexander will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made: (a) in confidence to a
federal, state or local government official or an attorney, solely for the
purpose of reporting or investigating a suspected violation of law; or (b) in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.


In addition, if Alexander files a lawsuit alleging retaliation for reporting a
suspected violation of law, Alexander may disclose trade secrets to his attorney
and use the trade secret information in the court proceeding if he: (a) files
any document containing the trade secret under seal, and (b) does not disclose
the trade secret except pursuant to court order.


4. Mutual Nondisparagement.  Alexander agrees that at all times he shall refrain
from publicly making, and shall not cause any other person or entity to publicly
make, any disparaging statements about the Bancorp, Bank or their affiliates’ or
any of its or their directors, shareholders, advisors, representatives,
officers, partners, agents or current or former employees. The Bancorp and Bank
agree to cause its officers and directors (as such terms are used for purposes
of Section 16 of the Exchange Act) to refrain from publicly


5



--------------------------------------------------------------------------------




making, and shall not cause any other person to publicly make, any disparaging
statements about Alexander. Nothing in this provision shall be construed as
preventing any party from testifying truthfully under oath in a deposition or
other legal proceeding or filing or governmental investigation. For purposes of
this Section 4, internal communications to and among current management
employees, directors or legal counsel or accountants of Northfield are not
considered communications to third parties.


5. Confidentiality of Agreement.  Alexander and the Bank recognize that the
Bancorp will file this Agreement as an exhibit to public securities filings, and
may also disclose this Agreement and the exhibits hereto as may be required by
law or legal proceedings. The parties mutually agree that they, and each of
them, will keep the circumstances underlying the negotiation and/or drafting of
this Agreement, including Exhibit A, strictly confidential, will not disclose
any such information in any way other than as provided herein, and will not make
any representation or other communication (orally or in writing) regarding any
such information to anyone, for any reason whatsoever, without the express
written consent of the other, unless the disclosure, representation or
communication: (A) is to counsel or financial or other professional advisors of
Alexander or the Bank, as applicable, and is necessary for the rendition of
professional advice to Alexander or the Bank, as applicable (the restrictions
stated in this Section 5 shall automatically apply to the applicable counsel,
financial and/or professional advisor, and Alexander or the Bank, as applicable,
shall so advise such attorney, financial and/or professional advisor); (B) if by
Alexander, is to a member of his immediate family (the restrictions stated in
this Section 5 shall automatically apply to such immediate family member and
Alexander shall so advise such immediate family member); (C) if by the Bank, is
to its employees who have a business need to know such information, to any
insurer or, consistent with business necessity, to any other individual or
entity (the restrictions stated in this Section 5 shall automatically apply to
such employees, insurer or any other such individual or entity and the Bank
shall so advise such individuals or entities); or (D) is for the purpose of
enforcing this Agreement or any other agreement between Alexander and the Bank
or any of its affiliates.
 
6. Waiver and Release. In consideration for Alexander’s execution of, and
compliance with, this Agreement, including but not limited to the provisions of
Section 3, and the simultaneous execution of the Waiver and Release attached
hereto as Exhibit A, the Bank has agreed to enter into the consulting
relationship with Alexander following the Effective Date. This consideration is
provided subject to the binding execution, without revocation prior to the 8th
day following execution by Alexander of the Waiver and Release agreement. The
Bank’s obligation to enter into the consulting relationship shall cease in the
event Alexander fails to execute the Waiver and Release, and no payment shall be
made until the expiration of the seven-day revocation period following execution
of the Waiver and Release agreement, provided that such payments shall accrue
from the Effective Date. If Alexander signs the Waiver and Release on a date
prior to the Effective Date, then, notwithstanding anything in this Agreement to
the contrary, the following shall apply: (i) following the Effective Date,
Alexander must execute the certificate included as Exhibit B to this Agreement
and return it to the Bank and (ii) the revocation period referenced above will
begin again on the date Employee executes the certificate.  If Alexander fails
to execute the certificate within twenty one (21) days after the Effective Date,
or executes the certificate but revokes within the seven (7) day revocation
period, the Bank will have no obligation with respect the consulting
relationship and the consideration to be provided therefor.


7. Indemnification.  Alexander shall be entitled to the protection of the
Bancorp and Bank’s Certificate of Incorporation/Charter (as appropriate) and
Bylaws and any insurance and corporate indemnification policies Northfield shall
elect to maintain generally for the benefit of its directors and officers
against or with respect to all costs, charges and expenses incurred or sustained
by Alexander in connection with any action, suit or proceeding to which
Alexander may be made a party by reason of having been a


6



--------------------------------------------------------------------------------




director or officer of the Bancorp or the Bank or any of its affiliates. With
respect to Alexander’s actions during the Consulting Period, the Bank shall
indemnify Alexander to the same extent as it indemnifies other directors and
shall pay, or reimburse Alexander for, reasonable attorneys' fees and expenses
incurred by Alexander in connection with his defense in any related proceedings
as such fees and expenses are incurred, subject to the provision of
documentation thereof (subject to any undertaking required under the Certificate
of Incorporation/Charter or Bylaws; provided that this sentence shall not apply
with respect to any action, claim or controversy in which Alexander and the Bank
are adverse parties or as prohibited by applicable law, rule or regulation.


8. Nonassignability. Except for those rights that may accrue to Alexander’s
family or estate in the event of his death or disability, neither this Agreement
nor any right or interest hereunder shall be subject, in any manner, to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, by operation of law or otherwise, and
any attempt at such shall be void; provided, that any such benefit shall not in
any way be subject to the debts, contract, liabilities, engagements or torts of
Alexander, nor shall it be subject to attachment or legal process for or against
Alexander.
 
9. Entire Agreement; Modification. Except as provided herein, this Agreement
sets forth the entire agreement and understanding of the parties concerning the
subject matter hereof, and supersedes all prior agreements, arrangements and
understandings relative to that subject matter including, without limitation,
the Employment Agreements. No term or provision hereof may be modified or
extinguished, in whole or in part, except by a writing which is dated and signed
by the parties to this Agreement. No representation, promise or inducement has
been made to or relied upon by or on behalf of either party concerning the
subject matter hereof which is not set forth in this Agreement.


10. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.


11. Notices. All notices or communications hereunder shall be in writing,
addressed as follows or to such other address as either party may designate from
time to time by written notice so given:


To the Bank:


Northfield Bank
581 Main Street, Suite 810
Woodbridge, New Jersey 07095
Attn: Director of Human Resources


To the Bancorp:


Northfield Bancorp, Inc.
581 Main Street, Suite 810
Woodbridge, New Jersey 07095
Attn: Director of Human Resources


7



--------------------------------------------------------------------------------




To the Corporate Secretary and General Counsel: at the address of record of the
Bancorp
To Alexander: at the address of record in the Bank’s personnel files.


All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.


12. Source of Payments. All cash payments provided in this Agreement will be
paid from the general funds of the Bank. Alexander’s status with respect to
amounts owed under this Agreement will be that of a general unsecured creditor
of the Bank.


13. Income Tax Withholding. Alexander acknowledges that payments made to him by
the Bank or the Bancorp after the Effective Date, other than in his capacity as
a consultant or as a non-employee director, may be subject to withholding of
federal, state, or local taxes to the extent required by applicable law.
 
14. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, the provision will be automatically
amended to the minimum extent necessary to cure the invalidity, illegality or
unenforceability and permit enforcement, and  such invalidity will not affect
any otherwise valid provision, and all other valid provisions will remain in
full force and effect.


15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.


16. Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.


17. Section 409A. It is intended that this Agreement shall comply with the
provisions of Section 409A of the Code and the Treasury Regulations relating
thereto, or an exemption to Section 409A of the Code. Any payments that qualify
for the “short-term deferral” exception shall be paid under such exception. For
purposes of Section 409A of the Code, each payment under this Agreement shall be
treated as a separate payment for purposes of the exclusion for certain
short-term deferral amounts. In no event may Alexander, directly or indirectly,
designate the calendar year of any payment under this Agreement. Within the time
period permitted by the applicable Treasury Regulations (or such later time as
may be permitted under Section 409A of the Code or any Internal Revenue Service
or Department of Treasury rules or other guidance issued thereunder), the Bank
may, in consultation with Alexander, modify this Agreement in order to cause the
provisions of this Agreement to comply with the requirements of Section 409A of
the Code. Notwithstanding anything to the contrary in this Agreement, all
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (A) any reimbursement is for expenses incurred
during Alexander’s lifetime (or during a shorter period of time specified in
this Agreement); (B) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (C) the reimbursement of an eligible expense will be made
no later than the last day of the calendar year following the year in which the
expense is incurred; and (D) the right to reimbursement is not subject to


8



--------------------------------------------------------------------------------




liquidation or exchange for another benefit.  The Bank acknowledges and agrees
that a “separation from service” within the meaning of Section 409A will occur
upon Alexander’s retirement as of the Effective Date.


18. Arbitration.  Any dispute or controversy based on, arising under or relating
to this Agreement shall be settled exclusively by final and binding arbitration,
conducted before a single neutral arbitrator in Middlesex County, New Jersey in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association (the “AAA”) then in effect. Arbitration may be
compelled, and judgment may be entered on the arbitration award in any court
having jurisdiction.  Notwithstanding the foregoing, the Bancorp or Bank shall
be entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any violation of or continuation of any violation of the
provisions of Section 3, and Alexander hereby consents that such restraining
order or injunction may be granted without requiring the Bancorp or the Bank to
post a bond or prove that money damages for violations of the non-competition
provision would be difficult to calculate and that remedies at law would be
inadequate. Only individuals who are (i) lawyers engaged full-time in the
practice of law and (ii) on the AAA roster of arbitrators shall be selected as
an arbitrator. Within twenty (20) days following the conclusion of the
arbitration hearing, the arbitrator shall prepare written findings of fact and
conclusions of law. Each party shall bear its own costs and attorneys' fees in
connection with an arbitration, and the costs of the arbitrator and the AAA's
administrative fees shall be split evenly between the parties.
 
19. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of the State of New Jersey without regard to conflict of law
principles.


20. Terms. For purposes of this Agreement, the term “affiliate” means any
subsidiary of the Bancorp, including the Bank, or any subsidiary of the Bank.


21. Successor Obligations. The Bancorp, Bank or their affiliates shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Bancorp or Bank to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Bancorp, Bank or their affiliates
would be required to perform it if no such succession had taken place. As used
in this Agreement, Northfield shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.  Alexander’s obligations hereunder shall be binding upon his
successors, heirs, administrators and executors.


22. Coordination with Employment Agreement.  Notwithstanding any provision of
this Agreement to the contrary, if, prior to the Effective Date, the Bancorp
and/or the Bank (or any successor thereto) pays, or becomes obligated to pay, a
severance benefit to Alexander under the Employment Agreement, this Agreement
shall terminate as of such date without further action of the parties and
neither the Bancorp, the Bank nor Alexander shall have any obligation hereunder.


[SIGNATURE PAGE FOLLOWS]
 






9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
 
Northfield Bank
 
By:
  /s/ Patrick E. Scura, Jr.
 
 
 Patrick E. Scura, Jr.
 
 
As Chairman of the Compensation Committee of the Board




 
 
   /s/ John W. Alexander          
 
 
   John W. Alexander

 




10



--------------------------------------------------------------------------------





Exhibit A
 
October 6, 2017



WAIVER AND RELEASE


In exchange for the consideration (the “Benefits”) offered under the Transition
Consulting Agreement between Northfield Bancorp, Inc. (“Bancorp”), Northfield
Bank (the “Bank,” and collectively with the Bancorp, “Northfield”) and me
executed on the 6th of October, 2017 (the “Agreement”), which was offered to me
in exchange for my agreement, among other things, to waive all of my claims
against and release Bancorp, the Bank and their predecessors, successors and
assigns (collectively referred to as “Northfield”), all of the affiliates
(including parents and subsidiaries) of Northfield (collectively referred to as
the “Affiliates”) and Northfield’s and Affiliates’ directors and officers,
employees, agents and the employee benefit plans and programs (“Employee Benefit
Plans”), administrators and fiduciaries of Northfield and each of the entities
affiliated with Northfield, (collectively, with Northfield and Affiliates,
referred to herein as the “Corporate Group”) from any and all claims, demands,
actions, liabilities and damages arising out of or relating in any way to my
employment with or separation from Northfield or the Affiliates; provided,
however, that this Waiver and Release shall not apply to (1) any existing right
I have to indemnification, contribution and a defense, (2) any directors and
officers and general liability insurance coverage, (3) any rights I may have as
a shareholder of Bancorp, (4) any rights under any equity plans of Bancorp, (5)
any rights to payments under any Employee Benefit Plans, (6) rights under the
Agreement  and (7) any rights which cannot be waived or released as a matter of
law.


I understand that signing this Waiver and Release is an important legal act. I
acknowledge that Northfield has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it.


In exchange for the Benefits, I, among other things, (1) agree not to sue in any
local, state and/or federal forum regarding or relating in any way to my
employment with or separation from Northfield or the Affiliates and (2)
knowingly and voluntarily waive all claims and release the Corporate Group from
any and all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to my employment with or
separation from Northfield or the Affiliates. This Waiver and Release includes,
but is not limited to, claims and causes of action under: Title VII of the Civil
Rights Act of 1964, as amended (“Title VII”); the Age Discrimination in
Employment Act of 1967, as amended, including the Older Workers Benefit
Protection Act of 1990 (“ADEA”); the Civil Rights Act of 1866, as amended; the
Civil Rights Act of 1991; the Americans with Disabilities Act of 1990 (“ADA”);
the Energy Reorganization Act, as amended, 42 U.S.C. §§ 5851; the Workers
Adjustment and Retraining Notification Act of 1988; the Sarbanes-Oxley Act of
2002; the Employee Retirement Income Security Act of 1974, as amended; the
Family and Medical Leave Act of 1993; the Fair Labor Standards Act; the
Occupational Safety and Health Act; The New York Human Rights Law; The New York
Executive Law; The New York Labor Law; The New York Civil Rights Law; The New
York City Human Rights Law; The New York City Charter and Administrative Code;
New Jersey Law Against Discrimination; the New Jersey Civil Rights Act; the New
Jersey Family Leave Act; the New Jersey State Wage and Hour Law; the Millville
Dallas Airmotive Plant Job Loss Notification Act; the New Jersey Conscientious
Employee Protection Act; the New Jersey Equal Pay Law; the New Jersey
Occupational Safety and Health Law; the New Jersey Smokers’ Rights Law; the New
Jersey Genetic Privacy Act; the New Jersey Fair Credit Reporting Act; the New
Jersey Statutory Provision Regarding Retaliation/Discrimination for Filing A
Workers’ Compensation Claim; the New Jersey Public Employees' Occupational


A-1



--------------------------------------------------------------------------------




Safety and Health Act; the New Jersey laws regarding Political Activities of
Employees, Lie Detector Tests, Jury Duty, Employment Protection, and
Discrimination; any other New Jersey statute, law, rule, or regulation relating
to labor and employment, including but not limited to, any claim for unpaid
wages and/or penalties; claims in connection with workers’ compensation
statutes; and/or contract, tort, defamation, slander, wrongful termination or
any other state or federal regulatory, statutory or common law. Further, I
expressly represent that no promise or agreement which is not expressed in the
Agreement has been made to me in executing this Waiver and Release, and that I
am relying on my own judgment in executing this Waiver and Release, and that I
am not relying on any statement or representation of Northfield, any of the
Affiliates or any other member of the Corporate Group or any of their agents. I
agree that this Waiver and Release is valid, fair, adequate and reasonable, is
entered into with my full knowledge and consent, was not procured through fraud,
duress or mistake and has not had the effect of misleading, misinforming or
failing to inform me.
 
I understand and agree that I would not receive the Benefits specified above,
except for my signing and non-revocation of this Waiver and Release.


Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against Northfield to enforce Northfield’s obligations under the Agreement; (2)
making any disclosure of information required by law; (3) providing information
to, or testifying or otherwise assisting in any investigation or proceeding
brought by, any federal, state or local regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or Northfield’s legal,
compliance or human resources officers; (4) testifying or participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization; or
(5) filing any claims that are not permitted to be waived or released under
applicable law (although my ability to recover damages or other relief is still
waived and released to the extent permitted by law).
In addition, nothing in this Agreement prohibits or prevents Alexander from
filing a charge with or participating, testifying, or assisting in any
investigation, hearing, or other proceeding before any federal, state, or local
government agency, including the EEOC, U.S. Department of Justice, the
Securities and Exchange Commission (“SEC”), the Congress or any Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation, nor is Alexander required under this
Agreement to disclose to the Employer any such reports or disclosure. However,
to the maximum extent permitted by law, I agree that if such an administrative
claim is made, I shall not be entitled to recover any individual monetary relief
or other individual remedies.
This Agreement shall not affect Alexander’s vested benefits under any
tax-qualified plan, nonqualified plan or rights, if any, to health care
continuation benefits under COBRA.


Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.   If the general release language is
found to be illegal or unenforceable, I agree to execute a binding replacement
release.


I acknowledge that this Waiver and Release and the Agreement set forth the
entire understanding and agreement between me and Northfield or any other member
of the Corporate Group concerning the subject matter of this Waiver and Release
and supersede any prior or contemporaneous oral and/or written


A-2



--------------------------------------------------------------------------------




agreements or representations, if any, between me and Northfield or any other
member of the Corporate Group.
I understand that for a period of seven (7) calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of the offer,
provided that my written statement of revocation is received on or before that
seventh day by the Director of Human Resources of Bancorp’s Board of Directors
(or, in the event of mailing, postmarked on or before the seventh day), in which
case the Waiver and Release will not become effective. In the event I revoke my
acceptance of this offer, Northfield shall have no obligation to provide me with
the Benefits. I understand that failure to revoke my acceptance of the offer
within seven (7) calendar days from the date I sign this Waiver and Release will
result in this Waiver and Release being permanent and irrevocable.
 






A-3



--------------------------------------------------------------------------------





I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of Northfield or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

/s/ John W. Alexander
 
 /s/ Patrick E. Scura, Jr.
John W. Alexander
 
Patrick E. Scura, Jr.
As Chairman of the Compensation Committee of Northfield Bank and Northfield
Bancorp, Inc.
 
 
 
October 6, 2017
 
October 6, 2017





A-4



--------------------------------------------------------------------------------





Exhibit B


Termination Certificate


I, John W. Alexander, previously executed a Waiver and Release dated as of
October 6, 2017, pursuant to my Transition Consulting Agreement with Northfield
Bank (the “Bank”) executed on October 6, 2017 (the “Agreement”).  The terms and
conditions set forth in the Waiver and Release are incorporated by reference in
this Termination Certificate.


I hereby acknowledge and agree to the following:


(1)      I retired as an officer of Northfield and its affiliates on October 31,
2017, which was after the date I executed the Waiver and Release.


(2)      A blank copy of this Termination Certificate was attached to the
Agreement as Exhibit B and its purpose was described in Section 6 of the
Agreement.  I was advised to discuss the Agreement, the Waiver and Release and
this Termination Certificate, with an attorney before executing either document.


(3)      I understand that I have twenty one (21) days to consider my decision
to sign this Termination Certificate.  I understand that the Benefits (as such
term is defined in the Waiver and Release) will only be provided if I sign this
Termination Certificate before the 21-day period expires and do not revoke it
within seven (7) days after I sign it by providing written notice of such
revocation to the Chairman of the Compensation Committee of Bancorp’s Board of
Directors.


(4)      By my signature below, I acknowledge and agree that the Waiver and
Release (i) is to be applied as if I signed it on the day I signed this
Termination Certificate and (ii) that this Termination Certificate extends my
waiver and release of claims under the Waiver and Release to any claims that
arose during the period beginning on the date I signed the Waiver and Release
through my last day of employment on October 31, 2017.


 
 
 
 
John W. Alexander
 
 
Date:
 
 

 






    